Case 2:19-cr-01692 Document1 Filed on 09/01/19 in TXSD Page 1 of 3

A091 (Rev 08/01) Criminal Complaint Say pitted Statas @
wthern Gistrict of Tones
UNITED STATES DISTRICT COURT SEP 12019
SOUTHERN DISTRICT OF TEXAS David J. B

Id J. Bradley, C) e

UNITED STATES OF AMERICA ork of Court

V. CRIMINAL COMPLAINT
Alexis Marie Lopez Case Number: = 2:19mj3431

i, the complainant in this case, state that the following is true to the best of my knowledge and
belief. On or about August 31, 2019 in the County of Brooks in the Southern District of Texas,
the defendant(s), Alexis Marie Lopez,

 

did knowingly forcibly assault, resist, oppose, impede, intimidate, or interfere with an employee
of the United States while such employee was engaged in the official performance of their
duties

in violation of Title_18 United States Code, Section(s) 111(a)(1)}

| further state that | am a(n) Special Agent and that this complaint is based on the following

Official Title
Facts:
See Attached Affidavit
Continued on attached sheet and made a part of this complaint: X_ Yes No

    

‘Signature of Complainant

ohn G. Baxter __
Printed Name of Compliant

Submitted by reliabie electronic means, sworn to,
Signature attested telephonically per Fed R. Crim.
4.1, and probable cause found on the

September 1, 2019 at
Date

U.S. Magistrate Judge
Name and Title of Judicial Officer

 

 

 
Case 2:19-cr-01692 Document1 Filed on 09/01/19 in TXSD Page 2 of 3

AFFIDAVIT
i, John G. Baxter, being duly sworn on oath states:

iam a Special Agent with the Federal Bureau of Investigation (FBI), assigned to the
Houston Division, Corpus Christi Resident Agency, and have been so employed since September
2008. The following facts and information are known by the Affiant and were provided by
other law enforcement officers directly involved in the investigation of this matter. These facts
and circumstances are being provided as probable cause in support of a complaint for violations
of Title 18, United States Code, Section 111{a)(1) — forcibly assaulting, resisting, opposing,
impeding, intimidating, or interfering with any employee of the United States while such
employee is engaged in the official performance of their duties.

On August 31, 2019, Supervisory Border Patrol Agent (SBPA) James Robert Pool, was
assigned as the Acting Watch Commander at the United States Border Patrol Checkpoint in
Falfurrias, Texas for the evening shift. As part of his duties, he was overseeing checkpoint
operations at the Border Patrol Checkpoint on Highway 281 near Encino, Texas. At
approximately 3:30 p.m., a 2016 Dodge Journey was referred to the secondary area for a
consensual scan with the non-intrusive x-ray system (Z-PORTAL). During the time before the
vehicle was scanned, Border Patrol Agent Cesar Hidalgo’s canine partner preformed a free air
sniff of the vehicle in the secondary inspection area and the canine alerted to the trunk. At that
time, the occupants of the vehicle were informed of the canine alert and were instructed to exit
the vehicle. Both the driver and the passenger refused to exit the car and agents called for
supervisory assistance.

At that time, SBPA Shawn Gonzalez and SBPA Pool responded to the secondary
area. SBPA Chianti Edwards also responded with a vidéo camera to document the encounter.
They were advised of the situation and SBPA Gonzalez talked with the driver, identified as
Alexis Marie Lopez, and front passenger, identified as Vanessa Denise Lopez. Both occupants
were informed that a canine had alerted to the vehicle and they were both ordered out of the
vehicle, which they refused to comply with. At that time, Vanessa Lopez advised that her son
was in the back seat. SBPA Pool could not see her son due to the dark tint. Again, several
warnings were given and the occupants refused to exit. At that point, they were informed that if
they did not exit the vehicle they would be forced to break the window and remove them from
the vehicle, but they still refused to comply with the order, Several more warnings were given to
no avail. BPSA Pool told Alexis Marie Lopez to move back so she would not be injured by the
glass when he breaks out the window; she did not comply. BPSA Pool then used a glass hammer
to break the driver’s window. BPSA Pool reached into the vehicle with his left hand to unlock
the door, but Alexis Marie Lopez pushed and swatted his hand away from the unlock
button. BPSA Pool then reached in with his right hand and tried to hold her hand from pushing
his hand into the broken glass. She continued to resist and hit and push his right hand into the
glass. BPSA told her that she was assaulting him and that she needed to stop, but she did
not. She also raised her knee to push his hand away from her hands. At that time, SBPA
Gonzalez removed his taser and told Alexis Marie Lopez that if she continued to resist that she

 
Case 2:19-cr-01692 Document1 Filed on 09/01/19 in TXSD Page 3 of 3

would be tased. At that point, she stopped struggling and BPSA Pool unlocked the car. Both the
driver and front passenger were removed and handcuffed. The rear passenger, now identified
with the initials AL (13 years old), was helped out of the vehicle and he walked into the
checkpoint.

During the struggle, BPSA Pool’s left forearm was punctured and his right ring finger
was lacerated by the shattered glass. BPSA Pool also received two small cuts to his right ring
finger. BPA EMT Gilberto Chapa examined the injuries and ensured there was no glass in the
wounds, and provided medical treatment.

Your Affiant has observed the video, taken by Border Patrol, of the altercation and
believes that the aforementioned information constitutes sufficient probable cause to believe that
Alexis Marie Lopez has violated Title 18 United States Code, Section 111(a)(1) , by forcibly
assaulting, resisting, opposing, impeding, intimidating, or interfering with any employee of the
United States while such employee is engaged in the official performance of their duties.

 

LE & yt

Tafa & Baxter, Special Agent, FBI

 

Submitted by reliable electronic means, sworn to,
Signature attested telephonically per Fed R. Crim.
4.1, and probable cause found on the

1S day of September, 2019

Lohr

“States Magistrate vee)

 
